 Case 21-10809-BFK          Doc 46-3 Filed 05/27/21 Entered 05/27/21 16:00:13              Desc
                             Exhibit(s) Mailing List Page 1 of 2



                                    MAILING MATRIX

 Accel Capital                   Axis Capital, Inc.             Advantage Funding
 65 W 36th St. 12th Fl.          308 N. Locust St., Suite 100   3 Dakota Dr.
 New York, NY 10018              Grand Island, NE 68801         New Hyde Park, NY 11402


 Ally Auto Financial             Bragg Office LLC               Cesar Enriquez
 P.O. Box 951                    P.O. Box 8864                  3220 Hallaran Rd.
 Horsham, PA 19044               Reston, VA 22312               Falls Church, VA 22141


 City of Alexandria              City of Alexandria             Monroy Bus & Truck Road
 Department of Taxation          Department of Taxation         Services
 P.O. Box 34710                  301 King St.                   6320 Oxon Hill Rd.
 Alexandria, VA 22334-0710       Alexandria, VA 22314           Oxon Hill, MD 20745


 Fund Box                        GM Financial Services          S&P Financial Services, Inc.
 6900 Dallas Pkwy., Suite 700    801 Cherry St., Suite 3500     P.O. Box 41253
 Plano, TX 75024                 Fort Worth, TX 76102           Kansas City, MO 64141


 S&P Financial Services, Inc.    TFC Finance                    TFC National Bank
 8341 NW Mace Rd., #200          1111 W. San Marnan Dr., #2     11100 Wayzata Blvd., #801
 Kansas City, MO 64152           West Waterlooo, IA 50701       Minnetonka, MD 56305


 Kannan Shakthivel               MBFMPO                         Brad Martin, Esq.
 800 Third St., Suite 100        10412 Allisonville Rd.         800 Third St., Suite 100
 Herndon, VA 20170               Suite 201                      Herndon, VA 20170
                                 Fishers, IN 46083


 PNC Bank, N.A.                  Power Up Lending Group         Recovery of Judgment
 P.O. Box 1030                   111 Great Neck Rd., #216       352 7th Ave.
 Osthermo, MI, 49009             Great Neck, NY 11021           New York, NY 10001


 Reliant Funding                 Wellen Capital, LLC            Capital One, N.A.
 9540 Town Center Dr.            600 W. Jackson Blvd., #750     1680 Capital One Dr.
 San Diego, CA 92121             Chicago, IL 60661              McLean, VA 22102-3491




2021-05-27 Matrix
 Case 21-10809-BFK          Doc 46-3 Filed 05/27/21 Entered 05/27/21 16:00:13         Desc
                             Exhibit(s) Mailing List Page 2 of 2



 U.S. Small Business             United States Atty General   United States Att, E.D. Va.
 Administration                  Hon. Garland Merrick         Raj Karekh
 2 N. 20th St., Suite 320        950 Pennsylvania Ave., NW    2100 Jamieson Ave.
 Birmingham, AL 35203            Washington, DC 20530-0001    Alexandria, VA 22314


 Deepthi Jayasekar               Jayasekar Jayaraman          Belroch Management
 1104 Archer Ct.                 1104 Archer Ct.              P.O. Box 8864
 Alexandria, VA 22312            Alexandria, VA 22312         Reston, VA 20195


 Troutman Pepper                 Philadelphia Insurance       Office of the U.S. Trustee
 Attn: S. Moshin Reza, Esq.      Companies                    1725 King St.
 401 9th St., N.W., Suite 1000   P.O. Box 70251               Suite 650
 Washington, D.C. 20004          Philadelphia, PA 19176       Alexandria, VA 22314


 IRS                             Va. Dept. Of Taxation        Corporation Service
 Centralized Insolvency Ops.     Box 1498                     Company, as Representative
 Box 7346                        Richmond, VA 23218-1498      801 Adlai Stevenson Dr.
 Philadelphia, PA 19101-7346                                  Springfield, IL 62701




2021-05-27 Matrix
